DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
11-16 and 18-30 are currently pending.
Claims 1-10 have been canceled.
Claims 11-16 and 18-25 have been allowed for the reasons listed in the Final Rejection mailed 07/09/2019.

Response to Amendments in view of the Patent Board Decision
The rejection of claims 11, 14-16, 19, 20, and 26-30 were affirmed at the board in the decision mailed 09/02/2021.
Claims 11, 14-16, 19, and 20 are found to be allowable due to the amended claims containing subject matter previously indicated as allowable subject matter.
Applicant submitted a new claim amendment for claim 26 that has not been previously examined. As the board decision contained a new grounds of rejection, the new claim limitations of claims 26-30 have been examined, but are not found to be allowable over previously cited art rejections.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bruton et al. (US 5,415,301 A) in view of Brown (US 3,672,424 A) in further view of Cohoon (US 2008/0217505 A1) and in further view of Cassar (US 2006/0006969 A1).
Regarding claims 26-30,
Bruton teaches a shelving unit a base of a shelving unit comprising a kick plate (31) which rests on a floor and may be considered to be positioned below a base deck (33) (Bruton: abstract; Fig. 1; co. 3, lin. 61-68 – col. 4, lin. 1-22). Bruton does not explicitly teach a method of protecting the shelving unit comprises a protective strip to the base of the shelving unit using a first magnet and unrolling the protective sheet, and attaching additional magnets to the base of the shelving unit; wherein the protective strip is vinyl and the first magnet and additional magnets are evenly spaced along a first edge of the protective strip; wherein an edge of the protective edge abuts the floor.
Brown teaches panels comprising a kick plate (11) with a flexible strip (a protective strip) of vinyl attached to a vertical surface of said kick plate to hide any fastenings and to constitute a resilient buffer to reduce noise caused by strikes to the kick plate (Brown: abstract; col. 1, lin. 7-17; claims 3 and 4). The protective strip may extend along the entire length and have an edge which abuts a floor (Brown: Fig. 1; col. 2, lin. 7-11).
Bruton and Brown are related in the field of kick plates for protecting a base unit from striking. Therefore, it would have been obvious to one of ordinary skill in the art to fasten a flexible protective strip of vinyl to a vertical surface of the kick plate of Bruton, in which the 
The combination of Bruton and Brown thus teach a method of protecting a shelving unit, comprising attaching a protective strip to a base of a shelving unit in which the base of the shelving unit rests on a floor. However, the combination does not explicitly teach wherein the protective strip is attached using magnets.
Cassar teaches a magnetic tape (corresponds to a protective strip) that comprises a series of magnets and a flexible strip material at least partially enclosing each surface of magnets which provide an attachment means so as to not damage or scratch the article from which it is attached (Cassar: abstract; par. 0002-0014, 0016, 0022-0026, and 0031). For example, the magnetic means may be magnetized to magnetic articles or adhered to a non-magnetic article and magnetized to a magnetic article (Cassar: par. 0013, 0016, and 0022-0026). It is noted that Bruton teaches the shelving unit is composed of metals such as steel (a magnetic material) (Bruton: col. 4, lin. 42-45 and col. 5, lin. 11-50). Additionally, Cohoon teaches securing trim, such as baseboards, crown moldings, door jams, etc. (structurally similar to the kick plate of Bruton), to permanent structures with magnetic strips to secure a protective trim while providing for easy removal and replacement (Cohoon: abstract; par. 0002 and 0021-0024). Cassar further teaches the magnets may be provided in a roll and unrolled into the attached position (Cassar: par. 0016). The flexible strip is made of a polymeric material, such as polyvinyl chloride (a vinyl), to provide durability and weatherproofing characteristics (Cassar: par. 0031). Thus, it is known in the art of flexible protective vinyl strips to utilize attachment means such as magnets placed into polymeric flexible sheets in a continuous and spaced apart relationship that is Cassar: abstract; par. 0002, 0013-0015, 0022-0024, and 0030-0031; Figs. 1 and 2). The method of attaching which includes unrolling the protective strip and attaching a first end of said protective strip  to a vertical surface of a base and subsequent additional magnets to the base of the shelving unit as the strip is unrolled. 
Bruton and Brown are related in the field of kick plates for protecting a base unit from striking. Brown and Cassar are related in the field of flexible vinyl protective strips. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the magnetic tape of Cassar that comprises a plurality of magnets that are evenly spaced along a first edge of a protective strip, which may be attached to the kick plate of Bruton and Brown by unrolling the magnetic protective strip along the edge of a base of a shelving unit, to serve as a buffer and improve durability and weatherproofing characteristics without scratching or damaging the shelf or the kick plate of Bruton as taught by Brown and Cassar.
The limitation step c) requiring the protective strip to be removed from the base after a floor on which the shelving is supported has been cleaned will be satisfied by a step of removing the protective strip as the limitation requiring the floor to be cleaned does not further limit the claimed shelving unit itself but is an external process unrelated to the claimed shelving unit. Additionally, Cassar teaches that it is known in the art that magnets are used to clamp materials, on for example a refrigerator (i.e. a movable, interchangeable, or temporary manner) with Cassar proposing an improvement of having the same advantages but without potentially damaging article the magnet is clamping to (Cassar: par. 0002-0005). Cassar further uses examples such as to hold name-tags, or be used to hold doors open or to secure fly screens on cars or tents, all of Cassar: par. 0014). Further, Cohoon teaches securing trim, such as baseboards, crown moldings, door jams, etc. (structurally similar to the kick plate of Bruton), to permanent structures with magnetic strips to secure a protective trim while providing for easy removal and replacement (Cohoon: abstract; par. 0002 and 0021-0024). Thus, it would be obvious to one of ordinary skill in the art to recognize and appreciate that the protective strip of Bruton, Brown, Cohoon, and Cassar would be removable for the desired application and use of the claimed protective strip without damaging the article said protective strip is applied to.

Response to Arguments
Applicant’s arguments filed 11/02/2021 have been fully considered but they are not found persuasive in view of the updated prior art rejection of record.
Applicant argues that Bruton is a buffer and is permanent attachment for damping noise and covering screws.
The argument is not found persuasive as Bruton never states the plate is permanent and cannot be removable. Additionally, the rejection is not based on Bruton alone, but on the combination of Bruton, Brown, Cohoon, and Cassar in which Bruton is modified to result in a protective strip that is flexible and utilizes magnets that have the explicitly can be removed from the article in which it is attached to without damaging said article. Please see the updated rejection above for further details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783